DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it beyond 150 words in length.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH ALTERNATELY ARRANGED CIRCUIT AREAS AND SUB-PIXELS”.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 12-17 are objected to because of the following informalities:  
In claim 12, line 10, after, “a blue light…disposed at”, the examiners suggests inserting “the”, otherwise if may be indefinite whether or not “one side” is the same as the “one side” in line 8; and claims 13-17 inherit the objection to claim 12.
Appropriate correction is required.


    PNG
    media_image1.png
    592
    599
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto (US 2005/0162079 A1).
Regarding claims 1-3, 9 and 10:
re claim 1, Sakamoto discloses a display device, comprising:
a substrate 1 (Figs. 1, 3 and [0020]) on which a plurality of reference lines (see “reference line” in Fig. 3 above, and it is noted there will be a plurality of “reference lines” because the display comprises a matrix of pixels; furthermore, a “reference line” could be any line that can be referenced by/to other structures, layers, etc.) extending in a first direction (vertical) is disposed;
a plurality of first sub pixels (see SP1 in Fig. 3 above), each of the plurality of first sub pixels including a first circuit area (see CA1 in Fig. 3 above) disposed at one side (right side) of a corresponding reference line (“reference line” in Fig. 3 above) among the plurality of reference lines and a first emission area (see “EA1” in Fig. 3 above) disposed at another side (left side)of the corresponding reference line among the plurality of reference lines;
a plurality of second sub pixels (“SP2” in Fig. 3 above), each of the plurality of second sub pixels including a second emission area (“EA2” in Fig. 3 above) disposed at the one side (right side) of the corresponding reference line among the plurality of reference lines and a second circuit area (“CA2” in Fig. 3 above) disposed at the another side (left side) of the corresponding reference line among the plurality of reference lines;
a plurality of first data lines (“DL1” in Fig. 3 above) which extends in the first direction (vertical) and is disposed to be spaced apart from the plurality of reference lines (“reference line” in Fig. 3 above); and
a plurality of second data lines (“DL2” in Fig. 3 above) which extends in the first direction and is disposed to be spaced apart from the plurality of reference lines,
wherein in the first direction (vertical), the plurality of first sub pixels (“SP1” in Fig. 3 above) and the plurality of second sub pixels “SP2” are alternately disposed, and
wherein, in first sub pixels SP1 (Fig. 3 above) and second sub pixels SP2 which are alternately disposed in the first direction (vertical), the first circuit area CA1 and the second emission area EA2 are disposed between a corresponding first data line DL1 among the plurality of first data lines and a corresponding reference line “reference line” (Fig. 3 above) among the plurality of reference lines and the second circuit area CA2 and the first emission area EA1 are disposed between a corresponding second data line DL2 among the plurality of second data lines and the corresponding reference line “reference line” among the plurality of reference lines;
re claim 2, the display device according to claim 1, wherein in the first direction (vertical), the first emission area EA1 (Fig. 3 above) is adjacent to the second circuit area CA2, and the second emission area EA2 is adjacent to the first circuit area CA1, and in a second direction (horizontal) which is perpendicular to the first direction (vertical), the first emission area EA1 is adjacent to the first circuit area CA1, and the second emission area EA2 is adjacent to the second circuit area CA2;
re claim 3, the display device according to claim 1, wherein the first circuit area CA1 (Fig. 3 above) and the second emission area EA2 are disposed between the plurality of first data lines DL1 and the plurality of reference lines “reference line” (note that a matrix of pixels in a typical display will comprise plurality of data lines and “reference lines”);
re claim 9, Initially, in Fig. 2 of Sakamoto, a larger portion of the display is shown, wherein a second “group” of subpixels are above, below, or to a side of the group of subpixels shown in Fig. 3; accordingly, if the group of subpixels above (or below) the dotted-lined group of subpixels is taken into consideration, all limitations in current claim 9 are disclosed, especially because “emission areas” and “circuit areas” alternate in both vertical and horizontal directions. 
Therefore, Sakamoto discloses the display device according to claim 1, further comprising: a plurality of third sub pixels (3/R/TFT at the top of Fig. 2) which includes a third circuit area (TFT) disposed at the one side of the plurality of reference lines and a third emission area (3/R at the top-middle of Fig. 2) disposed at the another side of the plurality of reference lines; and  a plurality of fourth sub pixels (3/G/TFT, which shares an interface with the dotted-line in Fig. 2) which includes a fourth emission area (3/G, which has an interface with the dotted-line) disposed at the one side of the plurality of reference lines and a fourth circuit area (TFT, which has an interface with the dotted-line in Fig. 2) disposed at the other side of the plurality of reference lines, wherein in the first direction (vertical), the plurality of first sub pixels, the plurality of second sub pixels, the plurality of third sub pixels, and the plurality of fourth sub pixels are alternately disposed (Fig. 2); and
re claim 10, the display device according to claim 9, wherein in the first direction (vertical), the second emission area EA2 (Fig. 3 above) is disposed between the first circuit area CA1 and the third circuit area (in a typical display, there will be another group of subpixels below the dotted-group in Fig. 2), and in the first direction (vertical), the third emission area is disposed between the second circuit area CA2 (Fig. 3 above) and the fourth circuit area (in a typical display, there will be another group of subpixels below the dotted-group in Fig. 2);
 	Therefore, claims 1-3, 9 and 10 are anticipated by Sakamoto.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Chaji et al. (US 2011/0128262 A1; hereinafter, “Chaji”).
Regarding claim 11:
Sakamoto anticipates claim 9 and further discloses the plurality of sub pixels comprise green, red and blue subpixels; however, Sakamoto does not disclose white subpixels.
Chaji teaches an RGB display (Fig. 3), similar to that of Sakamoto, can be modified include a white subpixel 426 (Fig. 4 and [0040]) in order to reduce continuous emissions from the blue subpixel 422, which is primarily employed to emit white color in RGP pixels.
It would have been obvious to one of ordinary skill in the art to modify Sakamoto by incorporating a which subpixel, as taught by Chaji, because the modification would reduce the need to continuously emit the blue subpixel in Sakamoto’s RGB pixel.  Furthermore, it is noted, when a white subpixel is incorporated into Sakamoto (as shown in Figs. 3-4 of Chaji), the plurality of third subpixels could readily be positioned as third subpixels, especially because the display would comprise a matrix of repeating RGBW pixels.

Allowable Subject Matter
Claims 12-17(as suggested) are allowed.
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4-8 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 4 (when combined with claim 1), and claim 5-8 depend from claim 4; and
Claims 12-17(as suggested) are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination with all other in independent claim 12: a white light emitting diode is disposed at the another side of the one reference line, wherein the red light emitting diode….and the white light emitting diode which are disposed in the first (vertical) direction at both sides of the one reference line…form a zigzag pattern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  There references listed on the attached PTO-892 disclose features such as a reference line between data lines and alternating circuit and emission areas, wherein the features have some similarities to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892